Citation Nr: 1641650	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from March 1943 to June 1945.  He is the recipient of numerous awards and decorations, to include the Purple Heart.  He died in December 2009 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Certificate of Death identifies the Veteran's immediate cause of death as gangrene, small bowel and colon, due to or as a consequence of multiple perforations and peritonitis, due to or as a consequence of atherosclerotic coronary [disease], hypertension. 

2.  The evidence tends to make it at least equally likely that the Veteran's service-connected disabilities, to specifically include his residuals of shrapnel wounds, contributed to his death. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The appellant is seeking service connection for the cause of the Veteran's death.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

According to the Death Certificate, the Veteran died in December 2009, and the immediate cause of death was gangrene, small bowel and colon, due to or as a consequence of multiple perforations and peritonitis, due to or as a consequence of atherosclerotic coronary [disease], hypertension.  

During his lifetime, the Veteran was service-connected for (1) limitation of motion, lumbar spine residual of compression fracture 2nd, lumbar vertebra; (2) gunshot wound (GSW) left buttock, muscle group (MG) XVII; (3) GSW left thigh posterior aspect MG XIV; (4) GSW post medical aspect, left thigh, MG XV, formerly rated as nerve injury and symptomatic scar; (5) GSW left calf MG XI; (6) scar, abdomen, post-operative (PO).  

The record reflects that the Veteran incurred an in-service gunshot wound to the left buttock, thigh, and leg with fractures of the ilium and ischium on the left.  The buttock and thigh wounds were debrided and required secondary closure.  There was an exploratory laparotomy done because of a hematoma that was retroperitoneal.  The appellant claims that such in-service surgeries, and consequently, the resulting service-connected disabilities, caused or contributed to the Veteran's death.  Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  

More specifically, the central question of fact in dispute in this case is whether a service-connected disability caused or contributed to the gangrene, small bowel and colon, which was the immediate cause of death.  On this question, there are two conflicting medical opinions.  

Unfavorable to the claim, a VA examiner reviewed the matter in April 2011 and concluded as follows:

The Veteran was known to have peripheral vascular disease and underwent a right carotid endarterectomy in about 2008.  Outside cardiology records . . . in December of '09 comment on diffuse peripheral vascular disease which included a mid abdominal bruit and bruits to the lower extremities.  He also had a history of hypertension, insulin-dependent diabetes, hypercholesterolemia, and was a long-term smoker.  According to the death certificate the cause of death was related to ischemic bowel disease and as listed above he had numerous risk factors for peripheral vascular disease.  There is no mention in the death certificate that adhesions were a factor in his death.

I feel it is less likely than not the Veteran's death of gangrene of the bowel was a result of scar tissue or adhesions from the wounds that he incurred or treated in the service.  He had numerous risk factors for vascular disease as listed above which according to the death certificate, was the cause of his intestinal gangrene and subsequent demise

The Board notes that this opinion is not especially persuasive as the VA examiner appears to be simply deferring to the findings on the Death Certificate without bringing any independent medical judgment to bear.  

In opposition to the VA examiner's opinion, the Veteran's private treating endocrinologist wrote a supporting letter in February 2012.  He explained as follows, in pertinent part:

[The Veteran] had been my patient for many years until his death over two years ago.  I had been following him primarily for his diabetes.  Unfortunately, near the end of his death, as I recall from my notes after he passed away, he could not eat, had diarrhea, was getting progressively weaker, had to be in the hospital and our best abdominal surgeon took him to the operating room and found gangrene in the small bowel and colon.  The question has been raised as to whether some of his 1944 WWII machine gun injuries, from a German machine gun while in the fields of Normandy that summer, and the subsequent operations which I believe included stomach operations as well as on his buttocks, might have lead [sic] to adhesions that could well have played a role ultimately in the development of this bowel gangrene years later, and ultimately may have been at least partly responsible for his death despite the best efforts of his very accomplished surgeon.

In my best medical opinion, I do think it is very possible and probably likely that prior surgery did lay the setting where adhesions could occur and lead to strangulation and subsequent gangrene of the bowel.
 
The Board notes that the evidentiary value of this opinion could be discounted for three reasons.  First, the endocrinologist was treating the Veteran for diabetes, but not any of the medical conditions at issue, including the residuals of his service-connected disabilities or the medical conditions listed on the Death Certificate.  Thus, it is not clear how familiar this endocrinologist was with those conditions and, relatedly, how much expertise he could bring to bear on the nexus question.  Second, the endocrinologist cited "machine gun injuries" whereas the Veteran's STRs indisputably show that his in-service injuries resulted from being struck by a high explosive shell fragment.  Thus, is it not entirely clear how familiar this endocrinologist was with the Veteran's service-connected injuries.  Finally, the doctor's opinion tends to read as rather indefinite.  For instance, he used equivocal language, including such qualifiers as "it is very possible" and "could occur."  This calls into question the degree of certainty this endocrinologist felt in his ultimate opinion.  Relatedly, the endocrinologist stated that adhesions could occur, but did not cite any medical findings in the record indicating that adhesions did occur in this Veteran.  Thus, the factual basis for the opinion is unclear.  

These deficiencies in the private endocrinologist's February 2012 opinion notwithstanding, he did state, essentially, that the Veteran's service-connected disabilities "probably likely" contributed to the Veteran's death.  The word "probably" connotes a degree of certainty indicating "very likely" or "almost certainly."  See Merriam-Webster's Learner's Dictionary.  Moreover, the endocrinologist's rationale is understandable, and all inferences appear to follow from the facts and information given.  Thus, in comparison to the VA examiner's opinion, it is clear that the private endocrinologist considered the facts and circumstances of the Veteran's case and brought his independent medical judgment to bear.  At present, the Board must find that this endocrinologist's opinion is more probative than that of the VA examiner, and it is sufficient to resolve the nexus question.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Consequently, the benefit of the doubt applies, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the Veteran's death and service-connected disabilities is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).   


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


